In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-18-00426-CR
                               __________________

                          NICODIA DAVIS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 252nd District Court
                       Jefferson County, Texas
                      Trial Cause No. 14-18777
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Nicodia Davis pleaded guilty

to felony forgery. See Tex. Penal Code Ann. § 32.21 (West Supp. 2018).1 The trial

court found Davis guilty, deferred adjudication of guilt, placed Davis on community

supervision for five years, and assessed a $1,000 fine. Subsequently, the State filed


      1
        We cite current statutes as amendments after Davis’s offense do not affect
our disposition.
                                        1
a motion to revoke Davis’s community supervision alleging five violations of his

terms of community supervision. Davis pleaded “true” to two of the alleged

violations of the terms of the community supervision order, and after a hearing, the

trial court also found the evidence sufficient to find that Davis committed the offense

of terroristic threat in violation of the terms of his community supervision. The trial

court found that Davis violated three of the terms of the community supervision

order, revoked Davis’s community supervision, and found him guilty of the

underlying offense. After a punishment hearing, the trial court assessed four years’

confinement in the Texas Department of Criminal Justice – Institutional Division.

Davis filed a notice of appeal.

      Davis’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record, and he concludes the appeal is frivolous and without merit

and that there are no arguable grounds for reversal. See Anders v. California, 386
U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We notified

Davis of his right to file a pro se brief, but we have not received a response from

Davis.

      Upon receiving an Anders brief, a court must conduct a full examination of

the record to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744). We have independently

                                          2
examined the entire appellate record in this matter. We conclude that no reversible

error exists, no arguable issues support an appeal, and this appeal is wholly frivolous.

See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the

nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the

court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”);

see also Tapia v. State, 462 S.W.3d 29, 31 n.2 (Tex. Crim. App. 2015) (“A plea of

true, standing alone, is sufficient to support the revocation of community supervision

and adjudicate guilt.”). Therefore, we find it unnecessary to order appointment of

new counsel to re-brief the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991). However, because the trial court failed to include in the

judgment that it found count three “true,” we modify the “Findings as to Allegations

in Motion to Adjudicate” portion of the trial court’s written judgment by deleting

“True to count(s) 4 & 5” and insert “True to count(s) 3, 4 & 5[.]” See Tex. R. App.

P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993) (noting

courts of appeals have authority to modify a judgment). As modified, we affirm the

trial court’s judgment. 2



      2
         Davis may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3
      AFFIRMED AS MODIFIED.

                                                  _________________________
                                                      LEANNE JOHNSON
                                                            Justice

Submitted on August 14, 2019
Opinion Delivered August 28, 2019
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       4